Exhibit 10.6
(ISDA LOGO) [c48459c4845902.gif]
International Swap Dealers Association, Inc.
SCHEDULE
to the
Master Agreement
dated as of December 29, 2008
between HSBC Bank USA, N.A. and Volkswagen Auto Loan Enhanced Trust 2008-2
(“Party A”)   (“Party B”)
Part 1. Termination Provisions.

(a)   “Specified Entity” means in relation to Party A and Party B for the
purpose of Sections 5(a)(v), (vi), (vii) and Section 5(b)(iv): Not applicable.  
(b)   “Specified Transaction” will have the meaning specified in Section 14 of
this Agreement.   (c)   The “Failure to Pay or Deliver” provisions of
Section 5(a)(i) shall apply to Party A and Party B.   (d)   The “Breach of
Agreement” provision of Section 5(a)(ii) will apply to Party A and will not
apply to Party B.   (e)   The “Credit Support Default” provision of
Section 5(a)(iii) will apply to Party A and Party B; provided that with respect
to Party B, Credit Support Default applies solely with respect to the return of
Posted Collateral pursuant to Paragraph 3(b) of the Credit Support Annex.      
Notwithstanding anything to the contrary in Sections 5(a)(i) or 5(a)(iii)(1),
any failure by Party A to comply with or perform any obligation to be complied
with or performed by Party A under the Credit Support Annex shall not constitute
an Event of Default under Sections 5(a)(i) or 5(a)(iii) unless (i) the Moody’s
Second Rating Trigger Requirements apply and 30 or more Local Business Days have
elapsed since the last time the Moody’s Second Rating Trigger Requirements did
not apply or (ii) an S&P Required Ratings Downgrade has occurred and been
continuing for 10 or more Local Business Days.   (f)   The “Misrepresentation”
provision of Section 5(a)(iv) will apply to Party A and will not apply to Party
B.   (g)   The “Default Under Specified Transactions” provision of
Section 5(a)(v) will not apply to Party A and will not apply to Party B.

1



--------------------------------------------------------------------------------



 



(h)   The “Cross Default” provisions of Section 5(a)(vi) will apply to Party A
and will not apply to Party B.       “Specified Indebtedness” will have the
meaning specified in Section 14, provided that Specified Indebtedness shall not
include deposits received in the course of a party’s ordinary banking business.
      “Threshold Amount” means, with respect to Party A (or its Credit Support
Provider), 3% of its total shareholders equity.   (i)   The “Bankruptcy”
provision of Section 5(a)(vii) will apply to Party A and Party B; provided that
with respect to Party B the provisions of Section 5(a)(vii) clauses (2), (7) and
(9) will not be applicable as an Event of Default; clause (3) will not apply to
Party B to the extent it refers to any assignment, arrangement or composition
that is effected by or pursuant to the Indenture; clause (4) will not apply to
Party B to the extent that it refers to proceedings or petitions instituted or
presented by Party A or any of its Affiliates; clause (6) will not apply to
Party B to the extent that it refers to (i) any appointment that is contemplated
or effected by the Indenture (as defined herein) or (ii) any appointment that
Party B has not become subject to); clause (8) will not apply to Party B to the
extent that it applies to Section 5(a)(vii)(2), (4), (6), and (7) (except to the
extent that such provisions are not disapplied with respect to Party B).   (j)  
The “Merger without Assumption” provisions of Section 5(a)(viii) will apply to
Party A and will not apply to Party B.   (k)   The “Illegality” provisions of
Section 5(b)(i) will apply to Party A and Party B.   (l)   The “Tax Event”
provisions of Section 5(b)(ii) will apply to Party A and Party B.   (m)   The
“Tax Event Upon Merger” provisions of Section 5(b)(iii) will apply to Party A
and Party B as Burdened Party; provided that Party A shall not be entitled to
designate an Early Termination Date by reason of a Tax Event Upon Merger in
respect of which it is the Affected Party. Section 6(b)(ii) will apply, provided
that the words “or if a Tax Event Upon Merger occurs and the Burdened Party is
the Affected Party” shall be deleted.   (n)   The “Credit Event Upon Merger”
provisions of Section 5(b)(iv) will not apply to Party A and will not apply to
Party B.   (o)   The “Automatic Early Termination” provision of Section 6(a) of
this Agreement will not apply to Party A and will not apply to Party B.   (p)  
Payments on Early Termination. For the purpose of Section 6(e) of this
Agreement:       Market Quotation will apply and the Second Method will apply;
provided, however, with respect to an early termination in which Party A is the
Defaulting Party or sole Affected Party in respect of an Additional Termination
Event or Tax Event Upon Merger, notwithstanding Section 6 of this Agreement, the
following amendment to this Agreement set forth in paragraphs (i) to (vi) below
shall apply:       (i) The definition of “Market Quotation” shall be deleted in
its entirety and replaced with the following:

2



--------------------------------------------------------------------------------



 



    “Market Quotation” means, with respect to one or more Terminated
Transactions, a Firm Offer which is (1) made by a Reference Market-maker that is
an Eligible Replacement, (2) for an amount that would be paid to Party B
(expressed as a negative number) or by Party B (expressed as a positive number)
in consideration of an agreement between Party B and such Reference Market-maker
to enter into a transaction (the “Replacement Transaction”) that would have the
effect of preserving for such party the economic equivalent of any payment or
delivery (whether the underlying obligation was absolute or contingent and
assuming the satisfaction of each applicable condition precedent) by the parties
under Section 2(a)(i) in respect of such Terminated Transactions or group of
Terminated Transactions that would, but for the occurrence of the relevant Early
Termination Date, have been required after that Date, (3) made on the basis that
Unpaid Amounts in respect of the Terminated Transaction or group of Transactions
are to be excluded but, without limitation, any payment or delivery that would,
but for the relevant Early Termination Date, have been required (assuming
satisfaction of each applicable condition precedent) after that Early
Termination Date is to be included and (4) made in respect of a Replacement
Transaction with commercial terms substantially the same as those of this
Agreement (save for the exclusion of provisions relating to Transactions that
are not Terminated Transactions).”     (ii) The definition of “Settlement
Amount” shall be deleted in its entirety and replaced with the following:      
“Settlement Amount” means, with respect to any Early Termination Date, an amount
(as determined by Party B) equal to:

(a) if, on or prior to such Early Termination Date, a Market Quotation for the
relevant Terminated Transaction or group of Terminated Transactions is accepted
by Party B so as to become legally binding, the Termination Currency Equivalent
of the amount (whether positive or negative) of such Market Quotation;
(b) if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions is accepted by Party
B so as to become legally binding and one or more Market Quotations have been
communicated to Party B and remain capable of becoming legally binding upon
acceptance by Party B, the Termination Currency Equivalent of the amount
(whether positive or negative) of the lowest of such Market Quotations;
(c) if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions is accepted by Party
B so as to become legally binding and no Market Quotations have been
communicated to Party B and remain capable of becoming legally binding upon
acceptance by Party B, Party B’s Loss (whether positive or negative and without
reference to Unpaid Amounts) for the relevant Terminated Transaction or group of
Terminated Transactions; and
(d) at any time on or before such Early Termination Date at which two or more
Market Quotations have been communicated to Party B and remain capable of
becoming legally binding upon acceptance by Party B, Party B shall be entitled
to accept only the lowest of such Market Quotations (for the avoidance of doubt,
(i) a Market Quotation expressed as a negative number is lower than a Market
Quotation expressed as a positive number and (ii) the lower of two Market
Quotations expressed as negative numbers is the one with the largest absolute
value).”

3



--------------------------------------------------------------------------------



 



(iii) For the purpose of sub-paragraph (4) of the definition of Market
Quotation, Party B shall determine in its sole discretion, acting in a
commercially reasonable manner, whether a Firm Offer is made in respect of a
Replacement Transaction with commercial terms substantially the same as those of
this Agreement (save for the exclusion of provisions relating to Transactions
that are not Terminated Transactions).
(iv) Party B undertakes to use its reasonable efforts to obtain at least one
Market Quotation before the Early Termination Date.
(v) If Party B requests Party A in writing to obtain Market Quotations, Party A
shall use its reasonable efforts to do so before the Early Termination Date.
(vi) If the Settlement Amount is a negative number, Section 6(e)(i)(3) of this
Agreement shall be deleted in its entirety and replaced with the following:
“Second Method and Market Quotation”. If Second Method and Market Quotation
apply, (1) Party B shall pay to Party A an amount equal to the absolute value of
the Settlement Amount in respect of the Terminated Transactions, (2) Party B
shall pay to Party A the Termination Currency Equivalent of the Unpaid Amounts
owing to Party A and (3) Party A shall pay to Party B the Termination Currency
Equivalent of the Unpaid Amounts owing to Party B, provided that, (i) the
amounts payable under (2) and (3) shall be subject to netting in accordance with
Section 2(c) of this Agreement and (ii) notwithstanding any other provision of
this Agreement, any amount payable by Party A under (3) shall not be netted-off
against any amount payable by Party B under (1).”

(q)   “Termination Currency” means U.S. Dollars.   (r)   Additional Termination
Event will apply. Each of the following events shall constitute an Additional
Termination Event hereunder:

(i) Liquidation of Trust Estate. The following shall constitute an Additional
Termination Event in which Party B shall be the sole Affected Party: Any
commencement of the liquidation of the Trust Estate occurs following an event of
default under the Indenture.
(ii) Amendment to Indenture or Sale and Servicing Agreement. The following shall
constitute an Additional Termination Event in which Party B shall be the sole
Affected Party: an amendment and/or supplement is made to the Indenture or the
Sale and Servicing Agreement without the consent of Party A if such amendment
and/or supplement would materially and adversely affect Party A’s interests
hereunder or under the Transaction and such consent is required under the
Indenture or the Sale and Servicing Agreement.
(iii) Regulation AB Financial Disclosure. The following shall constitute an
Additional Termination Event in which Party A shall be the sole Affected Party:
The failure of Party A to materially comply with or materially perform any
agreement or undertaking to be complied with or performed by Party A under Part
5(s) of this Schedule.
(iv) S&P Downgrade of Party A. The failure by Party A to post Eligible
Collateral in accordance with the terms of the Credit Support Annex or to obtain
a guarantee in accordance with Part 5(p) of this Schedule or to transfer its
rights and obligations hereunder to an Eligible

4



--------------------------------------------------------------------------------



 



Replacement in accordance with Part 5(p) of this Schedule shall constitute an
Additional Termination Event for which Party A shall be the sole Affected Party.
(v) Moody’s First Rating Trigger. The following shall constitute an Additional
Termination Event in which Party A is the sole Affected Party: Party A has
failed to comply with or perform any obligation to be complied with or performed
by Party A in accordance with the Credit Support Annex and either (x) the
Moody’s Second Rating Trigger Requirements do not apply or (y) less than 30
Local Business Days have elapsed since the last time the Moody’s Second Rating
Trigger Requirements did not apply.
(vi) Moody’s Second Rating Trigger. The following shall constitute an Additional
Termination Event in which Party A is the sole Affected Party: (x) The Moody’s
Second Rating Trigger Requirements apply and 30 or more Local Business Days have
elapsed since the last time the Moody’s Second Rating Trigger Requirements did
not apply and (y) (A) at least one Eligible Replacement has made a Firm Offer
(which remains capable of becoming legally binding upon acceptance) to be the
transferee of a transfer to be made in accordance with Part 5(e) below and/or
(B) at least one entity with the Moody’s First Trigger Required Ratings and/or
the Moody’s Second Trigger Required Ratings has made a Firm Offer (which remains
capable of becoming legally binding upon acceptance by the offeree) to provide
an Eligible Guarantee in respect of all of Party A’s present and future
obligations under this Agreement.
     (A) The “Moody’s First Rating Trigger Requirements” shall apply so long as
no Relevant Entity has the Moody’s First Trigger Required Ratings.
An entity shall have the “Moody’s First Trigger Required Ratings” (x) where such
entity is the subject of a Moody’s Short-term Rating, if such rating is
“Prime-1” and its long-term, unsecured and unsubordinated debt obligations are
rated “A2” or above by Moody’s and (y) where such entity is not the subject of a
Moody’s Short-term Rating, if its long-term, unsecured and unsubordinated debt
obligations are rated “A1” or above by Moody’s.
     (B) So long as the Moody’s First Rating Trigger Requirements apply, Party A
will at its own cost use commercially reasonable efforts to, as soon as
reasonably practicable, (x) procure an Eligible Guarantee in respect of all of
Party A’s present and future obligations under this Agreement to be provided by
a guarantor with the Moody’s First Trigger Required Ratings, (y) transfer to
Party B the amount of Eligible Collateral required under the Credit Support
Annex or (z) transfer this Agreement in accordance with Part 5(e) below.
     (C) The “Moody’s Second Rating Trigger Requirements” shall apply so long as
no Relevant Entity has the Moody’s Second Trigger Required Ratings.
An entity shall have the “Moody’s Second Trigger Required Ratings” (x) where
such entity is the subject of a Moody’s Short-term Rating, if such rating is
“Prime-2” or above and its long-term, unsecured and unsubordinated debt
obligations are rated “A3” or above by Moody’s and (y) where such entity is not
the subject of a Moody’s Short-term Rating, if its long-term, unsecured and
unsubordinated debt obligations are rated “A3” or above by Moody’s.
     (D) So long as the Moody’s Second Rating Trigger Requirements apply, Party
A will at its own cost use commercially reasonable efforts to, as soon as
reasonably practicable, either (x) procure an Eligible Guarantee in respect of
all of Party A’s present and future obligations under this Agreement to be
provided by a guarantor with the Moody’s First Trigger Required

5



--------------------------------------------------------------------------------



 



Ratings and/or the Moody’s Second Trigger Required Ratings or (y) transfer this
Agreement in accordance with Part 5(e) below, and in both the case of (x) and
(y), transfer to Party B the amount of Eligible Collateral required under the
Credit Support Annex.
In the event of an Early Termination Date in respect of an S&P Ratings
Downgrade, a Moody’s First Rating Trigger or a Moody’s Second Rating Trigger and
the entering into by Party B of alternative swap arrangements, Party A shall pay
all reasonable out-of-pocket expenses, including legal fees and stamp taxes,
relating to the entering into of such alternative swap arrangements.
Part 2. Tax Representations.

(a)   Payer Representations. For the purpose of Section 3(e) of this Agreement,
Party A will make the following representation and Party B will make the
following representation:       It is not required by any applicable law, as
modified by the practice of any relevant governmental revenue authority, of any
Relevant Jurisdiction to make any deduction or withholding for or on account of
any Tax from any payment (other than interest under Section 2(e), 6(d)(ii) or
6(e) of this Agreement) to be made by it to the other party under this
Agreement. In making this representation, it may rely on (i) the accuracy of any
representations made by the other party pursuant to Section 3(f) of this
Agreement, (ii) the satisfaction of the agreement contained in Section 4(a)(i)
or 4(a)(iii) of this Agreement and the accuracy and effectiveness of any
document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of
this Agreement and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of this Agreement, provided that it shall not be a
breach of this representation where reliance is placed on clause (ii) and the
other party does not deliver a form or document under Section 4(a)(iii) of this
Agreement by reason of material prejudice to its legal or commercial position.  
(b)   Payee Representations. For the purpose of Section 3(f) of this Agreement,
Party A and Party B will make the representations in (i) and (ii) below.

  (i)   Party A represents that it is a national bank organized under the laws
of the United States.     (ii)   Party B represents that it is a Delaware
statutory trust organized or formed under the laws of the State of Delaware.

Part 3. Agreement to Deliver Documents.
For the purpose of Sections 4(a)(i) and (ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:

(a)   Tax forms, documents or certificates to be delivered are:       Party A
and Party B shall promptly deliver to the other party (or as directed) any form
or document accurately completed and in a manner reasonably satisfactory to the
other party that may be required or reasonably requested in order to allow the
other party to make a payment under a Transaction without any deduction or
withholding for or on account of any Tax or with

6



--------------------------------------------------------------------------------



 



    such deduction or withholding at a reduced rate, promptly upon reasonable
demand by the other party.   (b)   Other documents to be delivered are:

                          Covered by Section Party required to   Form/Document/
  Date by which to be   3(d) Representation deliver document   Certificate  
delivered   of this Agreement*
Party A and Party B
  Evidence of the authority of the signatories of this Agreement including
specimen signatures of such signatories.   Upon execution of this Agreement.  
Yes
 
           
Party A
  An opinion of counsel addressed to Party B in form and substance reasonably
acceptable to Party B.   Upon execution of this Agreement.   No
 
           
Party B
  An opinion of Party B’s counsel addressed to Party A in form and substance
reasonably acceptable to Party A.   Upon execution of this Agreement.   No
 
           
Party B
  A duly executed certificate of the secretary or assistant secretary of the
Owner Trustee of Party B certifying the name and true signature of each person
authorized to execute this Agreement and enter into Transactions for Party B.  
Upon execution of this Agreement.   Yes
 
           
Party B
  Copy of executed Sale and Servicing Agreement.   Upon execution of such
Agreement.   Yes
 
           
Party A
  Financial data relating to Party A, as required pursuant to Part 5(t) of this
Schedule.   As required pursuant to Part 5(t) of this Schedule.   Yes
 
           

7



--------------------------------------------------------------------------------



 



                          Covered by Section Party required to   Form/Document/
  Date by which to be   3(d) Representation deliver document   Certificate  
delivered   of this Agreement*
Party A
  Executed Indemnification and Disclosure Agreement, among Party A, VW Credit,
Inc. and Volkswagen Auto Lease/Loan Underwritten Funding, LLC, relating to Party
A’s furnished information for use in the Prospectus and other matters.   Upon or
prior to execution of this Agreement   Yes

 

*   For purposes of Section 3(d) of this Agreement, the following shall be added
immediately prior to the period at the end thereof: “; provided, however, that
in the case of financial statements delivered by either party, the only
representation being made by either party is that such financial statements give
a fair view of the state of affairs of the relevant entity to which they relate
as at the date of such financial statements.”

8



--------------------------------------------------------------------------------



 



Part 4. Miscellaneous.

(a)   Addresses for Notices. For the purpose of Section 12(a) of this Agreement:

      Address for notices or communications to Party A:
 
   
Address:
  452 5th Avenue
New York, New York 10018
 
   
Attention:
  Christian McGreevy
Facsimile No.:
  (212) 525-5517
Telephone No.:
  (212) 525-8710
 
    Address for notices or communications to Party B:
 
   
Address:
  c/o Deutsche Bank Trust Company Delaware
1011 Centre Road, 2nd Floor
Wilmington, Delaware 19805
 
   
Attention:
  Elizabeth Ferry
Facsimile No.: (302) 636-3399
 
   
With a copy to:
   
 
   
Address:
  VW Credit, Inc.
 
  2200 Ferdinand Porsche Drive
 
  Herndon, Virginia 20171
 
  Attention: Treasurer
 
  Facsimile No: (703) 364-7077
 
  Telephone No: (703) 364-7000
 
    With a copy to the Indenture Trustee at:
 
   
Address:
       388 Greenwich Street, 14th Floor
     New York, New York 10013
 
   
 
  Facsimile No.: (212) 816-5527

(b)   Process Agent. For the purpose of Section 13(c) of this Agreement:      
Party A appoints as its Process Agent: Not applicable       Party B appoints as
its Process Agent: Not applicable   (c)   Offices. The provisions of Section
10(a) of this Agreement will apply to this Agreement.   (d)   Multibranch Party.
For the purpose of Section 10(c) of this Agreement:       Party A is not a
Multibranch Party.

9



--------------------------------------------------------------------------------



 



    Party B is not a Multibranch Party.   (e)   Calculation Agent. The
Calculation Agent is Party A, unless otherwise specified in a Confirmation in
relation to the relevant Transaction; provided, however, if an Event of Default
has occurred with respect to Party A, Party B shall be the Calculation Agent.  
(f)   Credit Support Document. Details of any Credit Support Document:

With respect to Party A:   The Credit Support Annex and any Eligible Guarantee
in support of Party A’s obligations under this Agreement

With respect to Party B:   The Credit Support Annex solely with respect to Party
B’s obligations under paragraph 3(b) of the Credit Support Annex

(g)   Credit Support Provider. Credit Support Provider means in relation to:

Party A:   The guarantor under any Eligible Guarantee in support of Party A’s
obligations under this Agreement.

Party B:   Not applicable.

(h)   Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of laws doctrine except Section 5-1401 and Section 5-1402 of the New York
General Obligation Law).   (i)   Netting of Payments. The limitation set forth
in Section 2(c)(ii) of this Agreement will apply and therefore the netting in
Section 2(c) of this Agreement will be limited to the same Transaction.   (j)  
“Affiliate” will have the meaning specified in Section 14 of this Agreement,
except that with respect to Section 3(c), Party A and Party B will be deemed to
have no Affiliates.   (k)   No Gross Up by Party B.

      (i) Section 2(d)(i)(4) is hereby deleted and replaced by the following:
     “(4) (A) If Party A is the party so required to deduct or withhold, then
Party A shall make such additional payment as is necessary to ensure that the
net amount actually received by Party B (free and clear of all Taxes, whether
assessed against it or Party B) will equal the full amount Party B would have
received had no such deduction or withholding been required; and
     (B) if Party B is the party so required to deduct or withhold, then Party B
shall make the relevant payment subject to such deduction or withholding and
Party B will not be required to gross up.
For the avoidance of doubt, the fact that any payment is made by Party B subject
to the provisions of (B) above shall at no time affect the obligations of Party
A under (A) above.”

10



--------------------------------------------------------------------------------



 



(ii) Indemnifiable Tax. Notwithstanding the definition of “Indemnifiable Tax” in
Section 14 of this Agreement, all Taxes in relation to payments by Party A shall
be Indemnifiable Taxes and in relation to payments by Party B, no Tax shall be
an Indemnifiable Tax.
Part 5. Other Provisions.

(a)   ISDA Definitions       The definitions and provisions contained in the
2006 ISDA Definitions (the “2006 Definitions”) as published by the International
Swaps and Derivatives Association, Inc. are incorporated by reference into this
Agreement. The Agreement and each Transaction will be governed by the 2006
Definitions as they may be officially amended and supplemented from time to time
by ISDA.       For the sake of clarity, unless otherwise specified in this
Agreement, the following documents shall govern in the order in which they are
listed in the event of any inconsistency between any of the documents:

  (i)   the Confirmation;     (ii)   the Schedule;     (iii)   the 2006
Definitions; and     (iv)   the printed form of ISDA Master Agreement.

(b)   Relationship Between Parties       Each party will be deemed to represent
to the other party on the date on which it enters into a Transaction that
(absent a written agreement between the parties that expressly imposes
affirmative obligations to the contrary for the Transaction):

(i) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgement and
upon advice from such advisors as it has deemed necessary. It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. It has not received from the other party any
assurance or guarantee as to the expected results of that Transaction.
(ii) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.
(iii) Status of Parties. Each party is acting as principal and not as agent and
the other party is not acting as a fiduciary for or as an advisor to it in
respect of that Transaction.
(iv) Eligible Contract Participant. It is an “eligible contract participant” as
defined in Section 1a(12) of the U.S. Commodity Exchange Act, 7 U.S.C.
Section 1a(12).

11



--------------------------------------------------------------------------------



 



(v) FDIC Requirements. If it is a bank subject to the requirements of 12 U.S.C.
§ 1823(e), the necessary action to authorize referred to in the representation
in Section 3(a)(ii) includes all authorizations required under the Federal
Deposit Insurance Act as amended, including amendments effected by the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, and under any
agreement, writ, decree, or order entered into with such party’s supervisory
authorities. At all times during the term of this Agreement, such party will
continuously include and maintain as part of its official written books and
records this Agreement, this Schedule and all other exhibits, supplements, and
attachments hereto and documents incorporated by reference herein, all
Confirmations, and evidence of all necessary authorizations.
(vi) ERISA. Party A continuously represents that it is not (i) an employee
benefit plan as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), subject to Title 1 of ERISA or a
“plan” that is subject to Section 4975 of the Internal Revenue Code of 1986, as
amended (collectively, a “Plan”), (ii) a person or entity acting on behalf of a
Plan or (iii) a person or entity the assets of which constitute “plan assets”
under ERISA. Party A will provide notice to the other party in the event that it
is aware that it is in breach of any aspect of this representation or is aware
that with the passing of time, giving of notice or expiry of any applicable
grace period, it will breach this representation.

(c)   Waiver of Jury Trial. Each party hereby irrevocably waives any and all
rights to trial by jury with respect to any legal proceeding arising out of or
relating to this Agreement or any Transaction contemplated hereby.   (d)  
Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of the Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction unless such severance
shall substantially impair the benefits of the remaining portions of this
Agreement or changes the reciprocal obligations of the parties. The parties
hereto shall endeavour in good faith negotiations to replace the prohibited or
unenforceable provision with a valid provision, the economic effect of which
comes as close as possible to that of the prohibited or unenforceable provision.
  (e)   Transfers. Notwithstanding the provisions of Section 7:

(i) No transfer by Party A of this Agreement or any interest or obligation in or
of Party A under this Agreement shall be effective unless:

  (A)   Party B consents to such transferee;     (B)   The Rating Agency
Condition shall have been satisfied; provided that, with respect to S&P, the
Rating Agency Condition need not be satisfied if such transfer has identical
terms and the assignee has Rated Debt and no adverse tax consequences to Party B
have occurred; provided, further, that the Rating Agencies will be notified of
such transfer;     (C)   Party A shall have given Party B, the Servicer and the
Indenture Trustee prior written notice of the proposed transfer; and

12



--------------------------------------------------------------------------------



 



  (D)   such transfer otherwise complies with the terms of the Indenture and the
other Transaction Documents.

(ii) Except to the extent contemplated by the Indenture, neither this Agreement
nor any interest in or under this Agreement may be transferred by Party B to any
other entity save with Party A’s prior written consent (such consent not to be
unreasonably withheld or delayed).
(iii) Paragraphs (i) and (ii) above are subject to the following exceptions:
(A) a party may make such a transfer of this Agreement without prior notice to
any party pursuant to a consolidation or amalgamation with, or merger with or
into, or transfer of all or substantially all its assets to, another entity (but
without prejudice to any other right or remedy under this Agreement); or
(B) a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e) without prior
notice to any party.
(iv) If an Eligible Replacement has made a Firm Offer (which remains an offer
that will become legally binding upon acceptance by Party B) to be the
transferee pursuant to a Permitted Transfer, Party B shall, at Party A’s written
request and at Party A’s expense, take any reasonable steps required to be taken
by Party B to effect such transfer.

(f)   Permitted Security Interest. For purposes of Section 7 of this Agreement,
Party A hereby consents to the Permitted Security Interest.       “Permitted
Security Interest” means the pledge and assignment by Party B of the Swap
Collateral to the Indenture Trustee pursuant to the Indenture, and the granting
to the Indenture Trustee of a security interest in the Swap Collateral pursuant
to the Indenture.       “Swap Collateral” means all right, title and interest of
Party B in this Agreement, each Transaction hereunder, and all present and
future amounts payable by Party A to Party B under or in connection with this
Agreement or any Transaction governed by this Agreement, including, without
limitation, any transfer or termination of any such Transaction.      
“Indenture Trustee” means Citibank, N.A. or any successor, acting as Indenture
Trustee pursuant to the Indenture.   (g)   Absence of Certain Events.
Section 3(b) of this Agreement is hereby amended by inserting the parenthetical
“(with respect to Party A only)” immediately after the phrase “No Event of
Default or”.   (h)   Events of Default. Section 5(a)(i) of this Agreement is
hereby amended by the addition of the following at the end thereof:       “, it
being understood that amounts payable by Party B are not due except to the
extent set forth in Section 4.4(a) of the Sale and Servicing Agreement.”   (i)  
No Set-Off. Party A and Party B hereby waive any and all right of set-off with
respect to any amounts due under this Agreement or any Transaction, provided
that nothing herein shall be

13



--------------------------------------------------------------------------------



 



    construed to waive or otherwise limit the netting provisions contained in
Section 2(c) of this Agreement or Paragraph 8 of the Credit Support Annex.   (j)
  Indenture. Party B hereby acknowledges that Party A is a secured party under
the Indenture with respect to this Agreement, and Party B agrees for the benefit
of Party A that it will not amend the Indenture in a manner which materially and
adversely affects the rights or obligations of Party A under the Indenture
unless Party A shall have consented in writing to such action; provided,
however, that such consent shall not be unreasonably withheld or delayed.   (k)
  No Recourse. The liability of Party B to Party A hereunder is limited in
recourse solely to the amounts payable to Party A from the Available Funds,
Advances made on such Payment Date and the Reserve Account Draw Amount in
accordance with the priority of payments set forth in Section 4.4(a) of the Sale
and Servicing Agreement. This section shall survive the termination of this
Agreement.   (l)   No Petition. Party A hereby covenants and agrees that prior
to the date which is one year (or, if longer, the applicable preference period)
and one day after payment in full of all obligations of each Bankruptcy Remote
Party in respect of all securities issued by any Bankruptcy Remote Party (i) it
shall not authorize any Bankruptcy Remote Party to commence a voluntary
winding-up or other voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to such Bankruptcy Remote Party or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect in any jurisdiction or seeking the appointment of an administrator, a
trustee, receiver, liquidator, custodian or other similar official with respect
to such Bankruptcy Remote Party or any substantial part of its property or to
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of any
party hereto or any other creditor of such Bankruptcy Remote Party, and (ii) it
shall not commence or join with any other Person in commencing any proceeding
against such Bankruptcy Remote Party under any bankruptcy, reorganization,
liquidation or insolvency law or statute now or hereafter in effect in any
jurisdiction. This section shall survive the termination of this Agreement.    
  As used above, “Bankruptcy Remote Party” means Volkswagen Auto Lease/Loan
Underwritten Funding, LLC and Party B.   (m)   Confirmation. Each party
acknowledges and agrees that the Confirmations executed as of the date hereof
and with Transaction Reference Numbers 514233HN and 514236HN shall be the only
Transactions governed by this Agreement (it being understood that, in the event
such Confirmation shall be amended (in any respect), such amendment shall not
constitute (for purposes of this paragraph) a separate Transaction or a separate
Confirmation. Party A and Party B shall not enter into any additional
Confirmation or Transaction hereunder.   (n)   Potential Events of Default.
Section 2(a)(iii) is amended by the deletion of the words “or Potential Event of
Default”.

14



--------------------------------------------------------------------------------



 



(o)   Limitation of Liability. Notwithstanding anything contained herein to the
contrary, in executing this Agreement (including the Schedule, Credit Support
Annex and each Confirmation) on behalf of Party B, Deutsche Bank Trust Company
Delaware (the “Owner Trustee”) is acting solely in its capacity as owner trustee
of Party B, and not in its individual capacity, and in no event shall Deutsche
Bank Trust Company Delaware, in its individual capacity, have any liability for
the representations, warranties, covenants, agreements or other obligations of
Party B hereunder, for which recourse shall be had solely to the assets of Party
B.   (p)   S&P Downgrade of Party A. In the event that the Relevant Entity’s
short-term unsecured and unsubordinated debt rating is downgraded below “A-1” by
S&P (or if its short-term rating is not available by S&P, in the event that its
long-term unsecured and unsubordinated debt rating is downgraded below “A+” by
S&P) (a “S&P Ratings Downgrade”), Party A shall within two (2) Local Business
Days following the date of such S&P Ratings Downgrade, give Party B, the
Servicer and the Indenture Trustee written notice of the occurrence of such S&P
Ratings Downgrade and each Business Day following such occurrence (i) comply
with the terms of the Credit Support Annex and (ii) within 60 days of the date
of the S&P Ratings Downgrade, in addition to posting collateral pursuant to the
Credit Support Annex (x) transfer (at its own cost) Party A’s rights and
obligations hereunder to an Eligible Replacement in accordance with Part 5(e) of
this Schedule or (y) obtain (at Party A’s expense) an Eligible Guarantee or
other similar assurance in respect of Party A’s obligations under this Agreement
that satisfies the Rating Agency Condition.   (q)   Definitions.

Reference is made to that certain Sale and Servicing Agreement dated as of
December 29, 2008 (the “Sale and Servicing Agreement”) among Party B as the
Issuer, Volkswagen Auto Lease/Loan Underwritten Funding, LLC, VW Credit, Inc.
and Citibank, N.A., as Indenture Trustee. Capitalized terms used but not defined
in this Agreement or this Schedule will have the meanings ascribed to them in
the Sale and Servicing Agreement.
(ii) As used herein:
“Credit Support Annex” means the 1994 ISDA Credit Support Annex between Party A
and Party B dated as of the date hereof.
“Depositor” means Volkswagen Auto Lease/Loan Underwritten Funding, LLC.
“Eligible Collateral” has the meaning set forth in the Credit Support Annex.
“Eligible Guarantee” means an unconditional and irrevocable guarantee that is
provided by a guarantor that has Rated Debt with respect to S&P and with the
Moody’s First Trigger Required Ratings as principal debtor rather than surety
and is directly enforceable by Party B, the form and substance of which
guarantee are subject to the Rating Agency Condition, where either (A) a law
firm has given a legal opinion confirming that none of the guarantor’s payments
to Party B under such guarantee will be subject to withholding for tax or
(B) such guarantee provides that, in the event that any of such guarantor’s
payments to Party B are subject to withholding for tax, such guarantor is
required to pay such additional amount as is necessary to ensure that the net
amount actually received by Party B (free and clear of any withholding tax) will
equal the full amount Party B would have received had no such withholding been
required.

15



--------------------------------------------------------------------------------



 



“Eligible Replacement” means an entity (A)(i) with the Moody’s First Trigger
Required Ratings and that has Rated Debt with respect to S&P that is the subject
of a legal opinion given by a law firm confirming that none of its payments to
Party B will be subject to withholding for tax or (ii) whose present and future
obligations owing to Party B are guaranteed pursuant to an Eligible Guarantee
provided by a guarantor that has Rated Debt with respect to S&P and with the
Moody’s First Trigger Required Ratings and (B) could become a party to this
Agreement (or party to an agreement in form and substance satisfactory to Party
B, the Servicer and the Indenture Trustee) in accordance with Part 5(e) of this
Schedule and pursuant to documentation which would not be less favorable to
Party B than this Agreement.
“Firm Offer” means an offer which, when made, was capable of becoming legally
binding upon acceptance.
“Free Writing Prospectus” means any free writing prospectus prepared in
connection with the public offering of the Notes.
“Moody’s” means Moody’s Investors Service, Inc. or its successor.
“Moody’s Short-term Rating” means a rating assigned by Moody’s under its
short-term rating scale in respect of an entity’s short-term, unsecured and
unsubordinated debt obligations.
“Notes” mean the asset-backed notes issued by Party B under the Indenture.
“Preliminary Prospectus Supplement” means any preliminary prospectus supplement
prepared in connection with the public offering and sale of the Notes.
“Prospectus Supplement” means any prospectus supplement prepared in connection
with the public offering and sale of the Notes.
“Rated Debt” means, with respect to an entity, in the case of S&P, (i) S&P
assigns a short-term debt rating equal to or higher than “A-1” to such entity or
(ii) S&P assigns a long-term debt rating equal to or higher than “A+” to such
entity (if the entity only has a long-term debt rating).
“Rating Agencies” means S&P and Moody’s.
“Rating Agency Condition” means, with respect to any event or circumstance and
each Rating Agency, either (a) written confirmation by such Rating Agency that
the occurrence of such event or circumstance will not cause it to downgrade,
qualify or withdraw its rating assigned to any of the Notes or (b) in the case
of Moody’s only, that such Rating Agency shall have been given notice of such
event or circumstance at least ten days prior to the occurrence of such event or
circumstance (or, if ten days’ advance notice is impracticable, as much advance
notice as is practicable) and such Rating Agency shall not have issued any
written notice that the occurrence of such event or circumstance will cause it
to downgrade, qualify or withdraw its rating assigned to the Notes.
Notwithstanding the foregoing clause (b), Moody’s has no duty to review any
notice given with respect to any event, and it is understood that Moody’s may
not actually review notices received by it prior to or after the expiration of
the ten (10) day period described in clause(b) above. Further, each Rating
Agency retains the right to downgrade, qualify or withdraw its rating assigned
to all or any of the Notes at any

16



--------------------------------------------------------------------------------



 



time in its sole judgment even if the Rating Agency Condition with respect to an
event had been previously satisfied pursuant to clause (a) or clause (b) above.
“Relevant Entities” means Party A and any guarantor under an Eligible Guarantee
in respect of all of Party A’s present and future obligations under this
Agreement.
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies Inc. or
its successor.
“Servicer” means VW Credit, Inc. or its successor.

(r)   Amendments. Section 9(b) of this Agreement is hereby amended by inserting
the following at the end thereof:

it being a further condition to any such amendment or modification that the
Rating Agency Condition shall have been satisfied.
(s) Regulation AB Financial Disclosure.
Subject to the last two paragraphs of this clause (t), so long as Party B, the
Depositor or any of such parties’ Affiliates (collectively, “Volkswagen”) shall
file reports in respect of the Notes with the Securities and Exchange Commission
(the “SEC”) pursuant to Sections 13(a) or 15(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), Party A agrees to Deliver within ten
(10) calendar days of receipt of a written request therefor by Party B or the
Depositor, such information relating to Party A as may be necessary to enable
Volkswagen to comply with any SEC disclosure requirements, including without
limitation information concerning Party A required by Item 1115 of Regulation AB
and Forms 8-K, 10-D and 10-K and any information to be provided pursuant to or
in accordance with any SEC comments to any of the foregoing; it being understood
that Volkswagen shall not be required to voluntarily suspend its reporting
obligation with respect to the Notes at any time. To the extent necessary to
comply with Regulation AB, Party A shall obtain any necessary auditor’s consents
required under the Exchange Act or the Securities Act related to any financial
statements of Party A required to be incorporated by reference into any Free
Writing Prospectus, Preliminary Prospectus Supplement or Prospectus Supplement
or report filed by Volkswagen with the SEC and promptly to forward to the
Depositor any such auditor consents obtained. The information provided, or
authorized to be incorporated by reference, by Party A pursuant to this Part
5(t) is referred to as the “Additional Information.”
For the purpose of this Part 5(t):
“Deliver” includes actual delivery or transmission of information in an
EDGAR-compatible format or, in the case of any financial information required to
be delivered pursuant to Item 1115 of Regulation AB and Forms 8-K, 10-D and
10-K, making such financial information available in an EDGAR-compatible format
for incorporation by reference to the extent permitted by Regulation AB,
together with actual delivery of all necessary auditor’s consents.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval
system.

17



--------------------------------------------------------------------------------



 



“Regulation AB” means Subpart 229.1100 — Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time
to time, and subject to such clarification and interpretation as have been
provided by the SEC in the adopting release (Asset-Backed Securities, Securities
Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the
staff of the SEC, or as may be provided by the SEC or its staff from time to
time.
If at any time during a period that reports are being filed with respect to
Party B and the Notes in accordance with the Exchange Act and the rules and
regulations of the SEC, as reasonably calculated by the Depositor, the
“significance percentage” of this Agreement for any class of the Notes is 8% or
more, Party A shall within five (5) Local Business Days following receipt of
request therefor demonstrate to the satisfaction of the Depositor that it is
able to provide the Additional Information required under Item 1115(b)(1) of
Regulation AB for Party A. If Party A is unable to satisfy the Depositor as to
its ability to provide such information, Party A shall within five (5) Local
Business Days following receipt of request therefor, at the sole expense of
Party A, without any expense or liability to the Depositor or Party B, either
(i) post Eligible Collateral, in form, substance and amount satisfactory to the
Depositor, or (ii) cause an Eligible Replacement (which satisfies the Rating
Agency Condition and any other requirements of this Agreement, including the
requirement to deliver the indemnification and contribution agreement referred
to in Part 3(b)) to replace Party A as party to this Agreement that has agreed
to Deliver any information, report, certification or accountants’ consent when
and as required under this Part 5(t) hereof.
If at any time during a period that reports are being filed with respect to
Party B and the Notes in accordance with the Exchange Act and the rules and
regulations of the SEC, as reasonably calculated by the Depositor, the
“significance percentage” of this Agreement for any class of the Notes is 18% or
more, Party A shall within five (5) Local Business Days following receipt of
request therefor demonstrate to the satisfaction of the Depositor that it is
able to provide the Additional Information required under Item 1115(b)(2) of
Regulation AB for Party A. If Party A is unable to satisfy the Depositor as to
its ability to provide such information, Party A shall within five (5) Local
Business Days following receipt of request therefor, at the sole expense of
Party A, without any expense or liability to the Depositor or Party B, cause an
Eligible Replacement (which satisfies the Rating Agency Condition and any other
requirements of this Agreement, including the requirement to deliver the
indemnification and contribution agreement referred to in Part 3(b)) to replace
Party A as party to this Agreement that has agreed to Deliver any information,
report, certification or accountants’ consent when and as required under this
Part 5(t) hereof.
[signature page follows]

18



--------------------------------------------------------------------------------



 



            VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2008-2
      By:   Deutsche Bank Trust Company Delaware, not in       its individual
capacity but solely as owner trustee             By:   /s/ Michele HY Voon      
  Name:   Michele HY Voon        Title:   Attorney-in-Fact              By:  
/s/ Mark DiGiacomo         Name:   Mark DiGiacomo        Title:  
Attorney-in-Fact        HSBC BANK USA, N.A.
      By:   /s/ Sandra Nicotra         Name:   Sandra Nicotra        Title:  
Senior Vice President     

VALET 2008-2 Swap Schedule

 